                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


    BULLSEYE TELECOM, INC.,
                                                      Case No. 18-cv-12331
                Plaintiff,
                                               UNITED STATES DISTRICT COURT JUDGE
                   v.
                                                       GERSHWIN A. DRAIN
          U.S. VISION, INC.,
                                                UNITED STATES MAGISTRATE JUDGE
                                                       ANTHONY P. PATTI
               Defendant.
                                         /

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO STRIKE
                 EXPERT WITNESSES [#20]

                                 I. INTRODUCTION

      Present before the Court is Plaintiff’s Motion to Strike Expert Witnesses,

filed on December 28, 2018. Dkt No. 20. Defendant responded to the Motion on

January 11, 2019. Dkt. No. 22. Plaintiff did not file a reply.

      After reviewing the parties’ briefs, the Court finds that no hearing on the

Motion is necessary. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth below,

the Court will DENY Plaintiff’s Motion [#20].

                                 II. BACKGROUND

      At issue is whether the parties’ expert witness reports were due at the time

they were required to file their expert witness lists. According to the Court’s

September 10, 2018 Scheduling Order, witness lists, including both “lay and

                                         -1-
expert” witnesses, were to be filed by December 7, 2018. Dkt. No. 17. On

December 7, 2018, both parties filed witness lists. Dkt. No. 18; Dkt. No. 19.

Defendant listed two expert witnesses -- Alan Broida and Michael Palmer -- but

did not accompany these disclosures with expert witness reports. On December

28, 2018, Plaintiff filed a Motion to Strike Expert Witnesses, claiming Defendant’s

disclosures failed to meet the requirements of Federal Rule of Civil Procedure

26(a)(2).

                                III. LEGAL STANDARD

      Under Federal Rule of Civil Procedure 26(a)(2), “a party must disclose to

the other parties the identity of any witness it may use at trial.” Fed. R. Civ. P.

26(a)(2)(A). “Unless otherwise stipulated or ordered by the court, this disclosure

must be accompanied by a written report – prepared and signed by the witness – if

the witness is one retained or specifically employed to provide expert testimony.”

Fed. R. Civ. P. 26(a)(2)(B).

      “If a party fails to provide information or identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). The Sixth Circuit

has interpreted Rule 37(c)(1) to “require[] absolute compliance with Rule 26(a),

that is, it ‘mandates that a trial court punish a party for discovery violations in



                                           -2-
connection with Rule 26 unless the violation was harmless or is substantially

justified.’” Roberts ex rel. Johnson v. Galen of Virginia, Inc., 325 F.3d 776, 782

(6th Cir. 2003) (quoting Vance, by & Through Hammons v. United States, 182

F.3d 920 (6th Cir. 1999)).

       “Harmless” has been interpreted to mean “an honest mistake on the part of a

party coupled with sufficient knowledge on the part of the other party.” Howe v.

City of Akron, 801 F.3d 718, 747 (6th Cir. 2015) (quoting Vance, 182 F.3d 920, at

*5).   To assess whether a party’s omitted or late disclosure is “substantially

justified” or “harmless,” the Sixth Circuit has adopted the following five-factor

test: “(1) the surprise to the party against whom the evidence would be offered; (2)

the ability of that party to cure the surprise; (3) the extent to which allowing the

evidence would disrupt the trial; (4) the importance of the evidence; and (5) the

nondisclosing party’s explanation for its failure to disclose the evidence.” Id. at

747–48 (citing Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 396–97

(4th Cir. 2014)).

                                  IV. DISCUSSION

       As an initial matter, Defendant did not comply with Rule 26’s procedures

surrounding the disclosure of expert witness reports. Rule 26(a)(2)(B) states,

“[u]nless otherwise stipulated or ordered by the court,” parties “must” include

written reports along with their disclosure of expert witnesses. FED. R. CIV. P.



                                         -3-
26(A)(2)(B). The Court did not change this default rule. Therefore, both parties

were required to submit expert reports along with their expert witness disclosures.

Defendant’s reliance on Lefebvre v. Citizens Insurance. Co. of the Midwest is

misplaced. See 2015 WL 6694030 (E.D. Mich. Nov. 3, 2015).

      In Lefebvre, this Court found that the scheduling order had not stipulated a

date for expert witness disclosures. Id. Thus, “[a]bsent a stipulation or a court

order,” Rule 26(a)(2)(D)(i) only required expert witness disclosures to be made “at

least 90 days before the date set for trial.” Fed. R. Civ. P. 26(a)(2)(D)(i). But here,

the Court’s Scheduling Order required the parties’ witness lists to be filed by

December 7, 2018 -- specifically referring to both lay and expert witnesses. Dkt.

No. 17. This implied that both the parties’ expert witness lists and accompanying

expert reports were due on that date. Hence, Defendant violated Rule 26(a)(2) by

failing to submit its expert witness reports along with the expert witness list.

      Plaintiff argues that the Court should now strike Defendant’s expert

witnesses pursuant to Rule 37(c)(1). Rule 37(c)(1), however, provides the Court

with discretion to determine whether to impose such a penalty where the “failure

[to comply with Rule 26] was substantially justified or harmless.” Fed. R. Civ. P.

37(c)(1). Applying the Sixth Circuit’s five-factor test here, the Court finds that

Defendant’s violation was indeed harmless.




                                          -4-
      First, the Court assesses the surprise to the party against whom the evidence

would be offered. Here, there is no surprise as to the identity of Defendant’s

expert witnesses, as they were timely disclosed. Rather, the surprise comes from

the content of the expert reports.

      Second, the Court considers the ability to cure this surprise. As Defendant

notes in its brief, there is still time for Plaintiff to conduct necessary discovery

surrounding Defendant’s experts, especially now that the discovery cutoff date has

been pushed back to April 8, 2019. See Dkt. No. 23; see also Wallace Sales &

Consulting, LLC v. Tuopu North America, Ltd., 2016 U.S. Dist. LEXIS 160806

(E.D. Mich. Nov. 21, 2016) (finding that disclosure of expert reports less than 40

days from trial provided the surprised party with enough time to remedy).

      Third, the Court evaluates the extent to which allowing the proposed

evidence would disrupt trial. Here, no disruption of trial has resulted, or will

result, from Defendant’s inaction. There is still time for Plaintiff to take steps to

remedy any prejudice caused by Defendant’s incomplete disclosures. Again, this

is especially true now that the discovery cutoff date and the trial date have been

pushed back. See Dkt. No. 23.

      Fourth, the Court reviews the importance of the evidence. Defendant does

not make any claim about the importance of its expert witnesses, but the manner in




                                           -5-
which Defendant has contested this Motion leads the Court to believe the

testimony will provide some value.

      Finally, the Court examines Defendant’s explanation for its failure to timely

disclose the evidence. Defendant makes two arguments. First, Defendant argues

the delay was substantially justified because it is “illogical and contradictory to the

entire purpose behind Rule 26 to require a party to expend the time and money of

producing an expert report prior to knowing what the other side’s claims are and

what support, if any, they have for those claims at trial.” Dkt. No. 22, p. 5 (Pg. ID

1760). But this argument fails because Plaintiff’s First Amended Complaint

provided sufficient notice of the basis for its claims. See Dkt. No. 11.

      Alternatively, Defendant argues it was justified in its delay because the

parties agreed to the default rules regarding discovery deadlines, which make

expert witness reports due only ninety days before trial. This argument, however,

runs contrary to the Court’s Scheduling Order, and the requirements of Rule

26(a)(2)(B). As discussed above, the parties’ expert reports were intended to

accompany their expert witness lists.

      In spite of the above arguments, it still does not appear that Defendant acted

in bad faith, but instead made an honest mistake. Indeed, Defendant attempted to

resolve this issue with Plaintiff by stipulating to an agreed upon date for the

exchange of expert witness reports. See Dkt. No. 24. Considering all relevant



                                          -6-
factors, the Court finds that Defendant’s failure to provide expert witness reports

was harmless. Any potential harm can be ameliorated by Defendant making its

expert reports available to Plaintiff in advance of the close of discovery.

Accordingly, the Court will Deny Plaintiff’s Motion to Strike Expert Witnesses.

                                  V. CONCLUSION

      For the reasons stated herein, the Court will DENY Plaintiff’s Motion to

Strike Expert Witnesses [#20]. However, the Court will require Defendant to

provide expert reports for both expert witnesses identified in its December 7, 2018

witness list within seven days of this Order.

      IT IS SO ORDERED.



Dated:       March 13, 2019
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, March 13, 2019, by electronic and/or ordinary mail.

                                        s/Teresa McGovern
                                        Case Manager




                                         -7-
